FILED
                           NOT FOR PUBLICATION
                                                                            DEC 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LANA KAY HAHN,                                   No.   16-35797

              Plaintiff-Appellant,               D.C. No. 3:15-cv-02034-JR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Jolie A. Russo, Magistrate Judge, Presiding

                          Submitted December 5, 2017**
                            San Francisco, California

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Lana Hahn appeals from the district court’s order affirming the decision of

the Commissioner of Social Security denying her applications for disability



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits under Title II of the Social Security Act, and social security

income under Title XVI.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district

court’s order affirming the denial of benefits de novo and will reverse the district

court only where the Administrative Law Judge (“ALJ”) applied the wrong legal

standard or the decision was not supported by substantial evidence. Tommasetti v.

Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). Substantial evidence is more than “a

mere scintilla but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). We affirm.

                                           I

      The district court did not err in concluding that the ALJ properly found that

Hahn’s migraine headaches do not constitute a severe impairment. Accordingly,

the ALJ did not pose an incomplete hypothetical to the vocational expert (“VE”).

The ALJ considered all the symptoms alleged by Hahn, as well as the degree to

which the symptoms could be consistent with the objective medical evidence. The

MRI of Hahn’s brain returned normal results; the medical records demonstrate

Hahn’s symptoms are controlled through medication; and the frequency of the

migraines is not consistent.


                                           2
       Because the hypothetical posed to the VE included all the limitations the

ALJ found to be credible and supported by substantial evidence, the ALJ’s

reliance on the VE’s testimony was not improper. Bayliss v. Barnhart, 427 F.3d

1211, 1217-18 (9th Cir. 2005). The ALJ properly omitted the evidence he

discounted, and did not provide an incomplete hypothetical to the VE. The ALJ’s

reliance on the VE’s testimony did not result in error.

                                          II

      The district court also properly concluded that the ALJ provided clear and

convincing reasons, supported by substantial evidence, for discounting Hahn’s

testimony. Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Inconsistencies

existed between Hahn’s reported daily activities, her alleged symptoms, and the

medical evidence. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996)

(inconsistencies between the claimant’s daily activities and reported limitations are

sufficient reasons for rejecting the claimant’s testimony). Although Hahn alleges

her symptoms are so severe that she is unable to independently perform any

activities of daily living or otherwise care for herself, Hahn reported she walks her

dog daily and exercises; she cared for three grandchildren for a period of 10 days

by herself; she cared for her sister; and she cared for her grandchildren while her

daughter was in the hospital. Further, medical records and treatment notes indicate


                                          3
Hahn can perform all activities of daily living, and her overall functioning is

average. Hahn’s activity level and the medical evidence fail to corroborate the

severity of the symptoms alleged, and the ALJ provided sufficient reasons for

rejecting Hahn’s testimony. The ALJ did not err in rejecting Hahn’s testimony in

light of the inconsistencies between Hahn’s testimony, her reported activities, and

the objective medical evidence.

                                          III

      The district court properly determined that the ALJ had provided reasons

germane to each witness, supported by substantial evidence, to reject the lay

witness statements regarding Hahn’s limitations. Dodrill, 12 F.3d at 919. The

ALJ identified inconsistencies between the lay witness statements, Hahn’s reported

activities, and the medical evidence, which are legally sufficient reasons to reject

lay witness testimony. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155,

1164 (9th Cir. 2008). Both lay witnesses stated Hahn requires assistance to care

for herself and is unable to independently perform most activities of daily living.

However, Hahn’s reported activities contradict the lay witness testimony. Hahn

reported she has cared for others over extended periods of time independently, and

she regularly walks her dog and exercises. Further, the medical evidence indicates

Hahn’s overall functioning is average, and she is able to perform all activities of


                                           4
daily living and instrumental daily living. The ALJ did not err in discounting the

lay witness testimony.

                                         IV

      The district court properly concluded that the ALJ gave sufficient reasons,

supported by substantial evidence, for rejecting the opinions of Dr. Afridi and Dr.

Voeller. Bayliss, 427 F.3d at 1216.

      The ALJ disregarded Dr. Afridi’s opinions regarding Hahn’s inability to

stand on one leg for more than a few seconds and that Hahn was disabled and

required an additional bedroom because the opinions were brief, conclusory, and

inadequately supported by the medical findings. Thomas v. Barnhart, 278 F.3d

947, 957 (9th Cir. 2002). Dr. Afridi provided no explanation or clinical findings to

support his opinions, and the medical evidence does not support the opinions.

Such reasons are legally sufficient, and are supported by substantial evidence in the

record.

      The ALJ discounted Dr. Voeller’s opinion that Hahn could only occasionally

reach in all directions other than overhead with her right arm because it was

inconsistent with Hahn’s reported symptoms, Dr. Voeller’s treatment notes, and

the medical evidence. Tommasetti, 533 F.3d at 1041 (inconsistencies between the

record and a physician’s opinion are sufficient reasons to reject a medical opinion);


                                          5
Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009)

(contradictions between the physician’s opinion and his treatment notes are

sufficient reasons to reject a medical opinion.) Hahn did not report any pain or

difficulties using her right arm in any direction other than overhead, and Dr.

Voeller did not observe any such limitations on physical examination. Rather, Dr.

Voeller’s treatment notes indicate Hahn’s use of her right arm below shoulder level

was normal, and she put all her weight on her right outstretched arm when getting

on and off the exam table. The ALJ provided legally sufficient reasons for

discounting Dr. Voeller’s opinion, and the reasons are supported by substantial

evidence in the record.

                                          V

      The district court properly concluded that the ALJ did not commit error.

Therefore, we affirm the judgment of the district court.

      AFFIRMED.




                                          6